                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JALALUDDIN ACHAKZAI,                               Case No. 18-cv-07005-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE WHY
                                                  v.                                        REPLY BRIEF SHOULD NOT BE
                                   9
                                                                                            STRICKEN
                                  10     NANCY A BERRYHILL,
                                                                                            Re: Dkt. No. 17
                                                        Defendant.
                                  11

                                  12           This action for review of an adverse decision by the Social Security Administration is
Northern District of California
 United States District Court




                                  13   governed by Civil Local Rule 16-5. Under that rule, a plaintiff’s reply brief is due fourteen days

                                  14   after service of the defendant’s cross-motion for summary judgment. The cross-motion in this

                                  15   case was filed and electronically served on May 9, 2019. Plaintiff Jalaluddin Achakzai’s reply

                                  16   brief was therefore due May 23, 2019, but was not filed until May 31, 2019. The reply includes

                                  17   no explanation for the delay. Achakzai is therefore ORDERED TO SHOW CAUSE why the reply

                                  18   should not be stricken and disregarded, by filing a response to this order no later than June 10,

                                  19   2019.

                                  20           IT IS SO ORDERED.

                                  21   Dated: June 3, 2019

                                  22                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  23                                                    Chief Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
